GRODIN, J.,* Concurring. 
The jurisprudential questions raised by our dissenting colleague are formidable and deserving of careful consideration, but so far as this case is concerned it appears to me that the Supreme Court’s recent decision in People v. Snyder (1982) 32 Cal.3d 590 [186 Cal.Rptr. 485, 652 P.2d 42] is determinative. The court in Snyder, following People v. O’Brien (1892) 96 Cal. 171, 176 [31 P. 45], held that the defendant’s asserted mistake regarding her status as a convicted felon was no defense to a Penal Code section 12021 charge (possession of a concealable firearm by a convicted felon). The court in Snyder did not discuss the distinction advanced by our colleague between crimes malum prohibitum and mala in se; and, assuming for purposes of discussion that those categories are definable and import certain legal consequences in certain contexts, it would be difficult to say that the carrying of a firearm by a felon is any more unlawful “in itself” than the failure to register a franchise. I observe nothing in the dissenting opinion that would serve to distinguish Snyder.

 Assigned by the Chairperson of the Judicial Council.